Case 2:12-cv-06276-JS-SIL Document 259-3 Filed 07/17/20 Page 1 of 47 PageID #: 13703
Case 2:12-cv-06276-JS-SIL Document 259-3 Filed 07/17/20 Page 2 of 47 PageID #: 13704
Case 2:12-cv-06276-JS-SIL Document 259-3 Filed 07/17/20 Page 3 of 47 PageID #: 13705
Case 2:12-cv-06276-JS-SIL Document 259-3 Filed 07/17/20 Page 4 of 47 PageID #: 13706
Case 2:12-cv-06276-JS-SIL Document 259-3 Filed 07/17/20 Page 5 of 47 PageID #: 13707
Case 2:12-cv-06276-JS-SIL Document 259-3 Filed 07/17/20 Page 6 of 47 PageID #: 13708
Case 2:12-cv-06276-JS-SIL Document 259-3 Filed 07/17/20 Page 7 of 47 PageID #: 13709
Case 2:12-cv-06276-JS-SIL Document 259-3 Filed 07/17/20 Page 8 of 47 PageID #: 13710
Case 2:12-cv-06276-JS-SIL Document 259-3 Filed 07/17/20 Page 9 of 47 PageID #: 13711
Case 2:12-cv-06276-JS-SIL Document 259-3 Filed 07/17/20 Page 10 of 47 PageID #:
                                    13712
Case 2:12-cv-06276-JS-SIL Document 259-3 Filed 07/17/20 Page 11 of 47 PageID #:
                                    13713
Case 2:12-cv-06276-JS-SIL Document 259-3 Filed 07/17/20 Page 12 of 47 PageID #:
                                    13714
Case 2:12-cv-06276-JS-SIL Document 259-3 Filed 07/17/20 Page 13 of 47 PageID #:
                                    13715
Case 2:12-cv-06276-JS-SIL Document 259-3 Filed 07/17/20 Page 14 of 47 PageID #:
                                    13716
Case 2:12-cv-06276-JS-SIL Document 259-3 Filed 07/17/20 Page 15 of 47 PageID #:
                                    13717
Case 2:12-cv-06276-JS-SIL Document 259-3 Filed 07/17/20 Page 16 of 47 PageID #:
                                    13718
Case 2:12-cv-06276-JS-SIL Document 259-3 Filed 07/17/20 Page 17 of 47 PageID #:
                                    13719
Case 2:12-cv-06276-JS-SIL Document 259-3 Filed 07/17/20 Page 18 of 47 PageID #:
                                    13720
Case 2:12-cv-06276-JS-SIL Document 259-3 Filed 07/17/20 Page 19 of 47 PageID #:
                                    13721
Case 2:12-cv-06276-JS-SIL Document 259-3 Filed 07/17/20 Page 20 of 47 PageID #:
                                    13722
Case 2:12-cv-06276-JS-SIL Document 259-3 Filed 07/17/20 Page 21 of 47 PageID #:
                                    13723
Case 2:12-cv-06276-JS-SIL Document 259-3 Filed 07/17/20 Page 22 of 47 PageID #:
                                    13724
Case 2:12-cv-06276-JS-SIL Document 259-3 Filed 07/17/20 Page 23 of 47 PageID #:
                                    13725
Case 2:12-cv-06276-JS-SIL Document 259-3 Filed 07/17/20 Page 24 of 47 PageID #:
                                    13726
Case 2:12-cv-06276-JS-SIL Document 259-3 Filed 07/17/20 Page 25 of 47 PageID #:
                                    13727
Case 2:12-cv-06276-JS-SIL Document 259-3 Filed 07/17/20 Page 26 of 47 PageID #:
                                    13728
Case 2:12-cv-06276-JS-SIL Document 259-3 Filed 07/17/20 Page 27 of 47 PageID #:
                                    13729
Case 2:12-cv-06276-JS-SIL Document 259-3 Filed 07/17/20 Page 28 of 47 PageID #:
                                    13730
Case 2:12-cv-06276-JS-SIL Document 259-3 Filed 07/17/20 Page 29 of 47 PageID #:
                                    13731
Case 2:12-cv-06276-JS-SIL Document 259-3 Filed 07/17/20 Page 30 of 47 PageID #:
                                    13732
Case 2:12-cv-06276-JS-SIL Document 259-3 Filed 07/17/20 Page 31 of 47 PageID #:
                                    13733
Case 2:12-cv-06276-JS-SIL Document 259-3 Filed 07/17/20 Page 32 of 47 PageID #:
                                    13734
Case 2:12-cv-06276-JS-SIL Document 259-3 Filed 07/17/20 Page 33 of 47 PageID #:
                                    13735
Case 2:12-cv-06276-JS-SIL Document 259-3 Filed 07/17/20 Page 34 of 47 PageID #:
                                    13736
Case 2:12-cv-06276-JS-SIL Document 259-3 Filed 07/17/20 Page 35 of 47 PageID #:
                                    13737
Case 2:12-cv-06276-JS-SIL Document 259-3 Filed 07/17/20 Page 36 of 47 PageID #:
                                    13738
Case 2:12-cv-06276-JS-SIL Document 259-3 Filed 07/17/20 Page 37 of 47 PageID #:
                                    13739
Case 2:12-cv-06276-JS-SIL Document 259-3 Filed 07/17/20 Page 38 of 47 PageID #:
                                    13740
Case 2:12-cv-06276-JS-SIL Document 259-3 Filed 07/17/20 Page 39 of 47 PageID #:
                                    13741
Case 2:12-cv-06276-JS-SIL Document 259-3 Filed 07/17/20 Page 40 of 47 PageID #:
                                    13742
Case 2:12-cv-06276-JS-SIL Document 259-3 Filed 07/17/20 Page 41 of 47 PageID #:
                                    13743
Case 2:12-cv-06276-JS-SIL Document 259-3 Filed 07/17/20 Page 42 of 47 PageID #:
                                    13744
Case 2:12-cv-06276-JS-SIL Document 259-3 Filed 07/17/20 Page 43 of 47 PageID #:
                                    13745
Case 2:12-cv-06276-JS-SIL Document 259-3 Filed 07/17/20 Page 44 of 47 PageID #:
                                    13746
Case 2:12-cv-06276-JS-SIL Document 259-3 Filed 07/17/20 Page 45 of 47 PageID #:
                                    13747
Case 2:12-cv-06276-JS-SIL Document 259-3 Filed 07/17/20 Page 46 of 47 PageID #:
                                    13748
Case 2:12-cv-06276-JS-SIL Document 259-3 Filed 07/17/20 Page 47 of 47 PageID #:
                                    13749
